

Exhibit 10.1
MANAGEMENT AGREEMENT
This Management Agreement (this “Agreement”), dated as of January 15, 2014 (the
“Execution Date”), is by and between American Capital Senior Floating, Ltd., a
Maryland corporation (the “Company”), and American Capital ACSF Management, LLC,
a Delaware limited liability company (the “Manager”).
W I T N E S S E T H:
WHEREAS, the Company is a closed-end, non-diversified management investment
company that has elected to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”);
WHEREAS, the Manager is an investment adviser that has registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and
WHEREAS, the Company desires to retain the Manager to furnish investment
advisory services to the Company and its subsidiaries, and the Manager wishes to
be retained to provide such services, on the terms and conditions hereinafter
set forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Manager hereby
agree as follows:
1.Duties of Manager.
(a)    Employment of Manager. The Company hereby employs the Manager to act as
the investment adviser to the Company and its subsidiaries and to manage the
day-to-day operations of the Company and its subsidiaries and the investment and
reinvestment of the assets of the Company and its subsidiaries, subject at all
times to the further terms and conditions herein set forth and to the
supervision of, and such further limitations or parameters as may be imposed by,
the Board of Directors of the Company (the “Board”), during the term hereof in
accordance with:
(i)    the investment objectives, policies and restrictions of the Company,
which objectives, policies and restrictions are those set forth in the Company’s
Registration Statement on Form N-2 (Registration No. 333-190357), initially
filed with the Securities and Exchange Commission (the “SEC”) on August 2, 2013,
as supplemented, amended or superseded from time to time;
(ii)    the Investment Company Act and the Advisers Act, subject to the terms of
any exemptive order applicable to the Company; and
(iii)    all other applicable federal and state laws, rules and regulations, and
the Company’s articles of incorporation and bylaws.

1

--------------------------------------------------------------------------------



The Manager hereby accepts such employment and agrees during the term hereof to
so render investment and advisory services to the Company and its subsidiaries
as required herein, subject to the payment of compensation and other terms and
conditions provided for herein.
(b)    Certain Services. Without limiting the generality of Section 1(a), the
Manager will be responsible for the day-to-day operations of the Company and its
subsidiaries and will perform (or cause to be performed) such services and
activities relating to the investments and operations of the Company and its
subsidiaries as may be appropriate, which, subject to the oversight and any
required approval of the Board, may include, without limitation, unless
otherwise instructed by the Board:
i.maintaining an investment committee of the Manager, the members of which shall
consist of officers of American Capital, Ltd. (“American Capital”), the Manager
or their affiliates, which may, among other responsibilities, implement changes
to the Company’s operating policies and guidelines;
ii.serving as a consultant to the Company and its subsidiaries with respect to
the periodic review of their investments, borrowings and operations and the
policies and recommendations with respect thereto;
iii.serving as a consultant to the Company and its subsidiaries with respect to
selecting, purchasing, financing, monitoring and disposing of its investments;
iv.serving as a consultant to the Company and its subsidiaries with respect to
decisions regarding any financings, hedging activities or borrowings undertaken
by the Company or its subsidiaries, including (1) assisting the Company in
developing criteria for debt and equity financing that is specifically tailored
to the Company’s investment objectives and (2) advising the Company and its
subsidiaries with respect to obtaining appropriate financing for its
investments;
v.subject to Section 2(a), providing the Company with a management team,
including a Chief Executive Officer, Chief Financial Officer and Chief
Investment Officer or similar positions, along with appropriate support
personnel to provide the management services to be provided by the Manager to
the Company hereunder, who shall devote such of their time to the management of
the Company as necessary and appropriate, commensurate with the level of
activity of the Company from time to time;
vi.advising the Company with respect to any equity incentive plans that it may
establish for its independent directors;

2

--------------------------------------------------------------------------------



vii.providing the Company and its subsidiaries with portfolio management;
viii.engaging and supervising, on the Company’s behalf and at the Company’s
expense, independent contractors that provide investment banking, securities
brokerage, insurance, diligence, legal, accounting, valuation, transfer agent,
registrar and such other services as may be required relating to the Company’s
and its subsidiaries’ operations or investments (or potential investments);
ix.providing executive and administrative personnel, office space and office
services required in rendering services to the Company and its subsidiaries;
x.performing and supervising the performance of administrative functions
necessary in the Company’s and its subsidiaries' management as may be agreed
upon by the Manager and the Board, including, without limitation, the services
in respect of any equity incentive plan the Company may establish for its
independent directors, the collection of revenues and the payment of the
Company’s or its subsidiaries’ debts and obligations and maintenance of
appropriate information technology services to perform such administrative
functions;
xi.communicating on behalf of the Company with the holders of any of the
Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading exchanges
or markets and to maintain effective relations with such holders, including
website maintenance, logo design, analyst presentations, investor conferences
and annual meeting arrangements;
xii.counseling the Company in connection with policy decisions to be made by the
Board;
xiii.counseling the Company regarding the requirements to qualify as a regulated
investment company (“RIC”) under the Internal Revenue Code of 1986, as amended
(including the U.S. Treasury regulations promulgated thereunder, the “Code”),
and monitoring compliance with the various RIC qualification tests and other
rules set out in the Code;
xiv.counseling the Company regarding the requirements to qualify as a BDC and
monitoring compliance with the various BDC qualification tests and other rules
set out in the Investment Company Act;
xv.offering to make significant managerial assistance available to each of the
Company’s portfolio companies, as required by the 1940 Act;

3

--------------------------------------------------------------------------------



xvi.voting any proxies solicited by an issuer of securities held by the Company;
xvii.furnishing reports and statistical and economic research to the Company
regarding the activities and services performed for the Company or its
subsidiaries by the Manager;
xviii.monitoring the operating performance of the Company’s and its
subsidiaries’ investments and providing periodic reports with respect thereto to
the Board, including comparative information with respect to such operating
performance and budgeted or projected operating results;
xix.investing and re-investing any of the Company’s or its subsidiaries’ monies
and securities (including in short-term investments, payment of fees, costs and
expenses, or payments of dividends or distributions to the Company’s
stockholders) and advising the Company as to its capital structure and
capital-raising activities;
xx.engaging on behalf of the Company or its subsidiaries, or recommending their
retention of, qualified accountants and legal counsel, as applicable, to (1)
assist in developing appropriate procedures, internal controls, compliance
procedures and testing systems with respect to the provisions of the Code
applicable to RICs and (2) conduct quarterly compliance reviews with respect
thereto;
xxi.qualifying the Company and its subsidiaries to do business in all
jurisdictions in which such qualification is required and ensuring the Company
and its subsidiaries obtain and maintain all appropriate licenses;
xxii.assisting the Company and its subsidiaries in complying with all regulatory
requirements applicable to it in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended;
xxiii.taking all necessary actions to enable the Company and its subsidiaries to
make required tax filings and reports, including soliciting stockholders for
required information to the extent necessary under the Code applicable to RICs;
xxiv.assisting in handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company or its subsidiaries may be involved or to
which it may be subject arising out of its day-to-day operations;

4

--------------------------------------------------------------------------------



xxv.arranging marketing materials, advertising, industry group activities (such
as conference participations and industry organization memberships) and other
promotional efforts designed to promote the Company’s business;
xxvi.using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company or its subsidiaries to be commercially reasonable or
commercially customary;
xxvii.performing such other services as may be required from time to time for
the management and other activities relating to the Company’s and its
subsidiaries’ assets, business and operations as the Board reasonably requests
or the Manager deems appropriate under the particular circumstances; and
xxviii.using commercially reasonable efforts to cause the Company and its
subsidiaries to comply with all applicable laws.
The Manager shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company and its subsidiaries,
including the execution and delivery of all documents relating to their
investments and the placing of orders for other purchase or sale transactions on
behalf of the Company and its subsidiaries. In the event that the Company or any
of its subsidiaries determines to incur debt financing, the Manager shall
arrange for such financing on its behalf, subject to the oversight and any
required approval of the Board. If it is necessary for the Manager to make
investments on behalf of the Company through a special purpose vehicle, the
Manager shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act.
(c)    Sub-Advisors. Subject to the requirements of the Investment Company Act
(including any approval by the vote of holders of a majority of outstanding
voting securities of the Company required under Section 15(a) of the Investment
Company Act), the Manager is hereby authorized (but not required) to enter into
one or more sub-advisory agreements with other investment advisers (each, a
“Sub-Advisor”) pursuant to which the Manager may obtain the services of the
Sub-Advisor(s) to assist the Manager in providing the investment advisory
services required to be provided by the Manager under this Agreement.
Specifically, the Manager may retain a Sub-Advisor to recommend specific
securities or other investments based upon the Company’s investment objectives,
policies and restrictions, and work, along with the Manager, in structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company and its
subsidiaries, subject in all cases to the oversight and any required approval of
the Manager and the Board. Any sub-advisory agreement entered into by the
Manager shall be in accordance with the requirements of the Investment Company
Act and other applicable federal and state law. The Manager, and not the
Company, shall be responsible for any compensation payable to any Sub-Advisor.
Nothing in this subsection (c) will obligate the Manager to pay any expenses
that are the expenses of the Company under Section 2.

5

--------------------------------------------------------------------------------



(d)    Independent Contractors. The Manager and any Sub-Advisor shall for all
purposes herein each be deemed to be an independent contractor and, except as
expressly provided or authorized herein, shall have no authority to act for or
represent the Company and its subsidiaries in any way or otherwise be deemed an
agent of the Company and its subsidiaries.
(e)    Books and Records. The Manager shall keep and preserve for the period
required by the Investment Company Act any books and records relevant to the
provision of its investment advisory services to the Company and its
subsidiaries and shall specifically maintain all books and records with respect
to the portfolio transactions of the Company and its subsidiaries and shall
render to the Board such periodic and special reports as the Board may
reasonably request. The Manager agrees that all records that it maintains for
the Company and its subsidiaries are the property of the Company and shall
surrender promptly to the Company any such records upon the Company’s request;
provided that the Manager may retain a copy of such records.
2.    Allocation of Costs and Expenses.
(a)    Expenses Payable by Manager. The Manager shall be responsible for the
expenses related to any and all personnel of the Manager and its affiliates who
provide services to the Company and its subsidiaries pursuant to this Agreement
or to the Manager pursuant to the Administrative Services Agreement, dated as of
the date hereof, among the Manager, on the one hand, and American Capital and
American Capital Leveraged Finance Management, LLC on the other hand (in such
capacity, each the “Administrator”) (including each of the officers of the
Company and any directors of the Company who are also employees of the Manager,
American Capital or any of their affiliates), including, without limitation,
salaries, bonus and other wages, payroll taxes and the cost of employee benefit
plans of such personnel, and costs of insurance with respect to such personnel.
For the first full 24 months after the Company’s receipt of the net proceeds
from its initial public offering, the Manager shall be responsible for the
Company’s “other operating expenses” in excess of the limitation set forth in,
and in accordance with, Section 2(c). The Manager and the Company acknowledge
the obligation of the Manager to pay to the underwriters of the Company’s
initial public offering the underwriting fee as set forth in the related
underwriting agreement.
(b)    Expenses Payable by the Company. Subject to Section 2(c), the Company
shall pay all of its costs and expenses and shall reimburse the Manager or its
affiliates for expenses of the Manager and its affiliates incurred on behalf of
the Company or its subsidiaries, excepting only those expenses that are
specifically the responsibility of the Manager pursuant to Section 2(a) of this
Agreement. Without limiting the generality of the foregoing, it is specifically
agreed that the following costs and expenses of the Company or any subsidiary
shall be paid by the Company and shall not be paid by the Manager or affiliates
of the Manager:
(i)    costs incurred in connection with formation and capital raising
activities;
(ii)    transaction costs incident to the acquisition, disposition, financing,
hedging and ownership of the Company’s and its subsidiaries’ investments;

6

--------------------------------------------------------------------------------



(iii)    diligence costs incurred for prospective investments;
(iv)    expenses incurred in contracting with third parties;
(v)    external legal, auditing, accounting, consulting, investor relations,
portfolio valuation, brokerage and administrative fees and expenses;
(vi)    the compensation and expenses of the Company’s directors who are not
employees of the Manager, American Capital or any of their affiliates and the
cost of liability insurance to indemnify the Company’s directors and officers
and the officers and employees of the Manager and its affiliates who provide
services to the Company;
(vii)    the costs associated with the Company’s or any of its subsidiaries’
establishment and maintenance of any indebtedness (including commitment fees,
accounting fees, legal fees, closing costs, rating agency fees and similar
expenses);
(viii)    expenses related to the payment of dividends;
(ix)    costs incurred by the Board and personnel of the Manager or its
affiliates for travel on the Company’s behalf;
(x)    expenses relating to communications to holders of the Company’s
securities and in complying with the continuous reporting and other requirements
of the SEC and other governmental bodies;
(xi)    tax and license fees applicable to the Company and its subsidiaries,
including external fees for tax and regulatory compliance;
(xii)    insurance costs incurred by the Company and its subsidiaries;
(xiii)    transfer agent, custodial, trustee, third party loan administration
and exchange listing fees;
(xiv)    the costs of printing and mailing proxies and reports to the Company’s
stockholders;
(xv)    the costs of establishing and maintaining the Company’s website;
(xvi)    all costs of organizing, modifying or dissolving the Company or any
subsidiary and costs in preparation of entering into or exiting any business
activity;
(xvii)    the Company’s pro rata portion of costs associated with any computer
software, hardware or information technology services that are used by the
Company or its subsidiaries;

7

--------------------------------------------------------------------------------



(xviii)    the Company’s pro rata portion of the costs and expenses incurred
with respect to market information systems and publications, research
publications and materials used by it;
(xix)    settlement, clearing, trustee, prime brokerage and custodial fees and
expenses relating to the Company and its subsidiaries;
(xx)    the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency (as such costs relate to
us), all taxes and license fees and all insurance costs incurred on behalf of
the Company and its subsidiaries;
(xxi)    the costs of administering the Company’s equity incentive plans; and
(xxii)    the Company’s pro rata portion of rent (including disaster recovery
facility costs and expenses), telephone, utilities, office furniture, equipment,
machinery and other office, internal and overhead expenses of the Manager and
its affiliates required for the operations of the Company and its subsidiaries.
(c)    Reimbursement of Expenses. Costs and expenses incurred by the Manager on
behalf of the Company and its subsidiaries shall be reimbursed monthly to the
Manager. The Manager shall prepare a written statement in reasonable detail
documenting the costs and expenses of the Company and its subsidiaries and those
incurred by the Manager on behalf of the Company and its subsidiaries during
each month, and shall deliver such written statement to the Company within
thirty (30) days after the end of each month. The Company shall pay all amounts
payable to the Manager pursuant to Section 2(b) within five (5) business days
after the receipt of the written statement without demand, deduction, offset or
delay. Cost and expense reimbursement to the Manager shall be subject to
adjustment at the end of each calendar year in connection with the annual audit
of the Company. The provisions of this Section 2 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.
(d)    Expense Limitation. For the first full 24 months after the Company’s
receipt of the net proceeds from its initial public offering, the “other
operating expenses” of the Company and its subsidiaries will be limited to an
annual rate of 0.75% of the Company’s stockholder's equity, less net unrealized
appreciation or depreciation, each as determined under U.S. generally accepted
accounting principles (“GAAP”) at the end of the most recently completed fiscal
quarter. For the purposes of the preceding sentence, “other operating expenses”
include both (i) the operating expenses of the Company and its subsidiaries
reimbursed to the Manager and its affiliates for operating expenses related to
their operations incurred on their behalf, and (ii) the operating expenses of
the Company and its subsidiaries directly incurred by them, excluding the
Management Fee (defined below), interest costs, taxes and accrued costs and fees
related to any actual, pending or threatened litigation or any claim or
liability for indemnification hereunder, each as determined under GAAP for the
most recently completed fiscal quarter.

8

--------------------------------------------------------------------------------



(e)    Portfolio Company’s Compensation. In certain circumstances the Manager,
any Sub-Advisor, or any of their respective affiliates, may receive compensation
from a portfolio company, in connection with the Company’s investment in such
portfolio company. Any compensation received by the Manager, Sub-Advisor, or any
of their respective affiliates, attributable to the Company’s investment in any
portfolio company, in excess of any of the limitations in or exemptions granted
from the Investment Company Act, shall be delivered promptly to the Company and
the Company will retain such excess compensation for the benefit of its
stockholders.
3.    Compensation of Manager. The Company agrees to pay, and the Manager agrees
to accept, as compensation for the services provided by the Manager hereunder, a
management fee as hereinafter set forth (the “Management Fee”). To the extent
permitted by applicable law, the Manager may elect, or the Company may adopt a
deferred compensation plan pursuant to which the Manager may elect, to defer all
or a portion of its fees hereunder for a specified period of time.
(a)    Management Fee. The Management Fee shall be 0.8% per annum of the
Company’s total assets, excluding cash and cash equivalents and net unrealized
appreciation or depreciation, each as determined under GAAP at the end of the
most recently completed fiscal quarter. Management Fees for any partial quarter
shall be prorated based on the number of days in such quarter. Notwithstanding
anything herein to the contrary, to the extent that the Manager or an affiliate
of the Manager provides investment advisory, collateral management or other
similar services to a subsidiary of the Company for which the Manager or such
affiliate receives a fee, the Management Fee shall be reduced by an amount equal
to the product of (a) the total fees paid to the Manager by such subsidiary for
such services and (b) the percentage of such subsidiary’s total equity that is
owned, directly or indirectly, by the Company.
(b)    Payment of Management Fee. The Manager shall prepare a written statement
in reasonable detail documenting the calculation of the Management Fee and shall
deliver such written statement to the Company within thirty (30) days after the
end of each fiscal quarter. The Company shall pay all amounts payable to the
Manager pursuant to Section 3(a) within five (5) business days after the receipt
of the written statement without demand, deduction, offset or delay. The Company
shall make any payments due hereunder to the Manager or to the Manager’s
designee as the Manager may otherwise direct.
(c)    Waiver or Deferral of Fee. The Manager shall have the right to elect to
waive or defer all or a portion of the Management Fee that would otherwise be
paid to it. Prior to the payment of any fee to the Manager, the Company shall
obtain written instructions from the Manager with respect to any waiver or
deferral of any portion of such fees. Any portion of a deferred fee payable to
the Manager and not paid over to the Manager with respect to any month, calendar
quarter or year shall be deferred without interest and may be paid over in any
such other month prior to the occurrence of a liquidity event, as the Manager
may determine upon written notice to the Company.
4.    Representations, Warranties and Covenants of Manager. The Manager
represents and warrants that it is registered as an investment adviser under the
Advisers Act. The

9

--------------------------------------------------------------------------------



Manager agrees that its activities shall at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments, including the Investment Company Act and the
Advisers Act. The Manager agrees to observe and comply with applicable
provisions of the code of ethics adopted by the Company pursuant to Rule 17j-1
under the Investment Company Act, as such code of ethics may be amended from
time to time.
5.    Excess Brokerage Commissions. The Manager is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Company to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Manager determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution,
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Company’s portfolio, and
constitutes the best net results for the Company.
6.    Proxy Voting. The Manager shall be responsible for voting any proxies
solicited by an issuer of securities held by the Company in the best interest of
the Company and in accordance with the Manager’s proxy voting policies and
procedures, as any such proxy voting policies and procedures may be amended from
time to time. The Company has been provided with a copy of the Manager’s proxy
voting policies and procedures and has been informed as to how it can obtain
further information from the Manager regarding proxy voting activities
undertaken on behalf of the Company. 
7.    Activities of Manager. The services of the Manager to the Company and its
subsidiaries are not exclusive, and the Manager and/or any of its affiliates may
engage in any other business or render similar or different services to others,
including, without limitation, the direct or indirect sponsorship or management
of other investment-based accounts or commingled pools of capital, however
structured, having investment objectives similar to those of the Company, so
long as its services to the Company and its subsidiaries hereunder are not
impaired thereby, and nothing in this Agreement shall limit or restrict the
right of any member, manager, partner, officer or employee of the Manager or any
such affiliate to engage in any other business or to devote his or her time and
attention in part to any other business, whether of a similar or dissimilar
nature, or to receive any fees or compensation in connection therewith
(including fees for serving as a director of, or providing consulting services
to, one or more of the Company’s portfolio companies, subject to applicable
law). So long as this Agreement or any extension, renewal or amendment remains
in effect, the Manager shall be the only investment adviser for the Company and
its subsidiaries, subject to the Manager’s right to enter into sub-advisory
agreements. The Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder. It is understood that
directors, officers, employees and stockholders of the Company are or may become
interested in the Manager and its affiliates, as members, directors, managers,
partners, officers, employees or otherwise, and that the Manager

10

--------------------------------------------------------------------------------



and directors, officers, employees, partners, stockholders, members and managers
of the Manager and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.
8.    Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a member, manager, partner, officer or employee of the Manager or the
Administrator or an affiliate thereof is or becomes a director, officer and/or
employee of the Company and acts as such in any business of the Company, then
while he or she is performing services on behalf of the Company as a director,
officer and/or employee of the Company, such member, manager, partner, officer
and/or employee of the Manager or the Administrator or an affiliate shall be
deemed to be acting in such capacity solely for the Company, and not as a
member, manager, partner, officer or employee of the Manager or the
Administrator or under the control or direction of the Manager or the
Administrator, even if paid by the Manager or the Administrator.
9.    Limitation of Liability of Manager; Indemnification. The Manager and its
affiliates and its and its affiliates’ respective directors, officers,
employees, members, managers, partners and stockholders (each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) shall not be liable to the Company or its subsidiaries or its and its
subsidiaries’ respective directors, officers, employees, members, managers,
partners or stockholders for any action taken or omitted to be taken by the
Manager in connection with the performance of any of its duties or obligations
under this Agreement or otherwise as an investment adviser of the Company,
except to the extent specified in Section 36(b) of the Investment Company Act
concerning loss resulting from a breach of fiduciary duty (as the same is
finally determined by judicial proceedings) with respect to the receipt of
compensation for services. The Company shall indemnify, defend and protect the
Indemnified Parties and hold them harmless from and against all claims or
liabilities (including reasonable attorneys’ fees) and other expenses reasonably
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or in connection with the performance of any of the Manager’s
duties or obligations under this Agreement, any sub-advisory agreement or
otherwise as an investment adviser of the Company, in each case to the fullest
extent such indemnification is then permitted under the Company’s articles of
incorporation, the Investment Company Act, the Advisers Act, the laws of the
State of Maryland and any other applicable law.
10.    Effectiveness, Duration and Termination.
(a)    This Agreement shall become effective as of the date of the closing of
the Company’s initial public offering. Once effective, this Agreement shall
remain in effect for two years after the Execution Date, and thereafter shall
continue automatically for successive annual periods; provided that such
continuance is specifically approved at least annually by:
(i)    the vote of the Board, or by the vote of holders of a majority of the
outstanding voting securities of the Company; and

11

--------------------------------------------------------------------------------



(ii)    the vote of a majority of the Company’s directors who are not
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any party hereto, in accordance with the requirements
of the Investment Company Act.
(b)    This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by (i) the vote of holders of a majority
of the outstanding voting securities of the Company, (ii) the vote of the Board
or (iii) the Manager.
(c)    This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act); provided that nothing herein shall cause this Agreement
to terminate upon or otherwise restrict a transaction that does not result in a
change of actual control or management of the Manager.
(d)    The provisions of Section 9 of this Agreement shall remain in full force
and effect, and the Manager shall remain entitled to the benefits thereof,
notwithstanding any termination or expiration of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Manager shall be entitled to any amounts owed under Section 3 through the
date of termination or expiration and Section 9 shall continue in force and
effect and apply to the Manager and its representatives as and to the extent
applicable.
11.    Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any person other than the parties
hereto and the Indemnified Parties any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
12.    Amendments of this Agreement. This Agreement may not be amended or
modified except by an instrument in writing signed by both parties hereto, and
upon the consent of stockholders of the Company in conformity with the
requirements of the Investment Company Act.
13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and the applicable
provisions of the Investment Company Act, if any. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the Investment Company Act, if any,
the latter shall control. The parties hereto unconditionally and irrevocably
consent to the exclusive jurisdiction of the federal and state courts located in
the State of New York and waive any objection with respect thereto, for the
purpose of any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
14.    No Waiver. The failure of either party hereto to enforce at any time for
any period the provisions of or any rights deriving from this Agreement shall
not be construed to be a waiver of such provisions or rights or the right of
such party thereafter to enforce such provisions, and no waiver shall be binding
unless executed in writing by all parties hereto.

12

--------------------------------------------------------------------------------



15.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
16.    Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.
18.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the parties hereto
at their respective principal executive office addresses.
19.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
hereto with respect to such subject matter.
20.    Certain Matters of Construction.
(a)    The words “hereof,” “herein,” “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.
(b)    Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.
(c)    The word “including” shall mean including without limitation.







13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




AMERICAN CAPITAL SENIOR FLOATING, LTD.






By:     /s/ Samuel A. Flax        
Name: Samuel A. Flax
Title: Executive Vice President and Secretary






AMERICAN CAPITAL ACSF MANAGEMENT, LLC






By:     /s/ Samuel A. Flax        
Name: Samuel A. Flax
Title: Executive Vice President and Secretary



